Citation Nr: 1325390	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  08-35 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a positive PPD test.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for high cholesterol.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tuberculosis.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left eye disability.
7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left foot disability.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left little finger disability.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral leg disability.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cyst under the right armpit.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1980 to June 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.


Although the RO treated the Veteran's claims as having been timely appealed, the Veteran did not timely appeal a rating decision in May 2006 that initially denied the claims.  As the claims of service connection have been previously denied, the claims may not be considered on the merits unless new and material evidence has been presented.  Whether or not finality applies is a jurisdictional question for the Board and the Board is not bound by the RO's determination.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  Therefore, the Board has reframed the issues on the title page accordingly.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran's claims for service connection were denied in a rating decision in May 2006.  After appropriate notice, the Veteran did not file a timely notice of disagreement and the rating decision became final.  When a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The Veteran filed a claim to reopen in January 2008.  He has not been provided adequate notice under the Veterans Claims Assistance Act of 2000 (VCAA), pertaining to the bases for the prior denial of the claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 








To comply with the precedent opinion in Kent, the case is REMANDED for the following action: 

1.  Ensure VCAA compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), pertaining to the bases for the prior denials of the claims for service connection for positive PPD test, high cholesterol, tuberculosis, a left knee disability, a right ankle disability, a left eye disability, a left foot disability, a left little finger disability, a bilateral leg disability, and a cyst under the right armpit.  

2.  Then, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals






Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


